Citation Nr: 1100864	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-03 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for an upper 
back/cervical spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In his January 2008 and February 2009 substantive appeals, the 
Veteran requested a Board hearing.  However, in March 2009 he 
withdrew that request and asked for a hearing at the RO.  
38 C.F.R. § 20.704(e).  In June 2009, the Veteran presented 
testimony at a hearing conducted at the Milwaukee RO before a 
Decision Review Officer (DRO).  A transcript of this hearing is 
in the Veteran's claims folder.

In September 2010, the Board remanded the matter to afford the 
Veteran adequate notice.  Unfortunately, the directives of the 
remand were not substantially complied with.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, the 
issue of whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an upper 
back disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In the September 2010 remand, the Board noted that a January 2004 
Board decision was the last final denial with regard to the claim 
for entitlement to service connection for an upper back 
disability.  The Board's finding of fact indicated that the 
Veteran had not been diagnosed with a chronic back disability 
associated with an incident experienced in service.  The Board 
remanded the matter for notice informing the Veteran of these 
facts.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

However, in September 2010, VA sent the Veteran a notice letter 
informing him that his claim for service connection for bilateral 
hearing loss had been previously denied and that he was notified 
of that decision in July 2002.  The Board cannot find that this 
letter substantially complies with the directives of the remand 
or that in spite of the inaccurate information, the Veteran was 
aware of the last final denial and what he needed to submit to 
substantiate his claim for service connection for an upper 
back/neck disability.  Accordingly, a remand is necessary to 
provide the Veteran with proper notice.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
duty to notify and assist letter specific to 
his application to reopen his claim for 
entitlement to service connection for an 
upper back disability.  The letter should 
contain the definition of new and material 
evidence as set forth in the current version 
of section 3.156(a) of VA regulations and 
inform him of what is necessary to 
substantiate the element or elements required 
to establish service connection that were 
found insufficient in the previous final 
denial of his claim in the January 2004 
Board decision.  Specifically, the letter 
should note that the claim for an upper back 
disability was previously denied because 
there was no evidence of a diagnosed chronic 
back disability associated with an incident 
experienced in service.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Thereafter, the VBA AMC should review the 
claims file to ensure that the Veteran is 
provided with a compliant notice letter and 
if not, the VBA AMC should implement 
corrective procedures.  The Board errs as a 
matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


